Lakeland Manufacturing Company sued Sebring Development Company on common counts to recover $255.46 balance due on one car load of lumber delivered by rail at Sebring, Florida, in November, 1920. To the declaration the defendant entered three pleas, viz, "never indebted;" "payment," and "set off."
There was a demurrer to the plea of set off which was overruled after which replication was filed and the case was tried before a jury which resulted in verdict and judgment *Page 194 
for defendant. Writ of error is taken to the final judgment.
The demurrer to the plea of set off for the purposes thereof was an admission of the truth of the statements therein. It appears from the record that the case went to trial on the pleas of never indebted and payment and the replication to the plea of set off.
No bill of exceptions is brought to this court and the verdict of the jury was approved by the trial court. We are therefore unable to say that the errors complained of were not cured in the final judgment, which is hereby affirmed.
WHITFIELD, P. J., AND WEST AND TERRELL, J. J., concur.
TAYLOR, C. J., AND ELLIS, J., concur in the opinion.